Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Sami.
Hunter discloses a thermal energy storage system 10 comprising:  a thermal energy storage tank 11 configured to contain a thermal energy storage medium (column 3, lines 36-38); a plurality of tubes 21/20 disposed within the storage tank 11, wherein the tubes are configured to:  contain a heat transfer fluid 26 (column 3, lines 41-42); and facilitate heat transfer between the thermal energy storage medium and the heat transfer fluid (column 3, lines 40-42); a heat exchanger 12 coupled with the plurality of tubes, wherein the heat exchanger is configured to facilitate heat transfer between the heat transfer fluid and a working fluid (the fluid in 12 such as air; the collector collects solar energy which heats the interior of the collector and the air within the collector, and the hot air transfers heat to the heat transfer fluid 26 which is also in tubes 13); and a valve 58 to fill tube 13 with the working fluid (refrigerant); and wherein the tubes, the heat exchanger form a closed loop (column 3, line 46).  Hunter does not disclose a pump as recited, however, Sami teaches a thermal energy storage system comprising a pump 56 which pumps a working fluid to a heat exchanger 54.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of .
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Sami as applied to claim 1 above, and further in view of Levin.
Levin teaches a heat exchanger system comprising a bi-directional pump 120 to pump material into a system and extract the material to replace the material when necessary.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have replaced the pump of the prior art with a bi-directional pump as taught by Levin to extract and replace the heat transfer fluid.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,876,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and they’re dependent claims .
4.	Claim 6 appears to contain allowable subject matter and would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejection is overcome.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763